Title: To John Adams from Louisa Catherine Johnson Adams, 17 July 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear Sir
					Washington 17 July 1819
				
				I have been so unwell with the Chicken pox since I returned from Virginia and the weather has been so hot, that I could not answer your last kind Letter so soon as I ought, to thank for the flattering kindness with which you received my ridiculous labours Believe me they it were not attended with fatigue, and did not at all interfere with my other avocations and are hardly worthy of the praise you so lavishly bestowed upon  my industry—At this season of the year when we are allowed a little relaxation from the toil of morning visits, my time passess heavily on my hand, and my sight is too weak of to admit of my plying my needle as I formerly did, and the mornings are so long that the translation occupied agreably both my mind and my body—I believe Platotes could he return would be a little ashamed to See his dialogues handled by a Woman, and still more to find them so despoiled of their original merit but he might perhaps be tempted to forgive such an indignity as it was only intended to excite an appetite for the original work and by contrast to enhance its natural beauties—I agree with you it is an odd thing for a Lady to do but as it was done without pretence, never intended to be seen but by her Sons, and done with a view to excite them to improvement and industry, I trust it will be excused for the sake of the motiveSusan is sick of the Measles which she has however very favourably I saw her last night—The President has not returned yet—and it is quite uncertain when Mr. A. will leave the City to visit you I much fear I shall be deprived of the pleasure of seeing you as the great host debilitates me so much I am afraid to undertake the journey—Present me kindly to the family and believe me with great respect and affection your daughter
				
					L C Adams.
				
				
					Mr. & Mrs. Smith request me to present their duty—
				
			